Citation Nr: 1041958	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  09-08 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to non-service-connected burial benefits.


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 
1969.  The Veteran died in February 2008.  The appellant is 
advancing her claim as the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 decision denying burial benefits by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
A notice of disagreement was received in June 2008, a statement 
of the case was issued in January 2009, and a substantive appeal 
was received in March 2009.


FINDINGS OF FACT

1.  The Veteran died in February 2008.

2.  At the time of his death, the Veteran was not in receipt of 
VA compensation or pension benefits, and he did not have an 
original or reopened claim for such benefits pending with 
sufficient evidence of record on the date of his death to have 
supported an award of compensation or pension effective prior to 
the date of his death.

3.  The Veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization and 
at VA expense to a specified place for the purpose of 
examination, treatment or care.

4.  The Veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is not 
buried in a state or national cemetery.


CONCLUSION OF LAW

The criteria for entitlement to a non-service-connected burial 
allowance or plot or interment allowance have not been met.  38 
U.S.C.A. §§ 2302, 2303, 5107 (West 2002); 38 C.F.R. §§ 3.1600, 
3.1605 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify and assist claimants.

However, the law, and not the evidence, is dispositive in the 
claim on appeal.  The United States Court of Appeals for Veterans 
Claims has held that when the law, and not the underlying facts 
or development of the facts are dispositive in a matter, the VCAA 
can have no effect on the appeal.  Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) 
(VCAA has no effect on appeal limited to interpretation of law); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not 
applicable where law, not factual evidence, is dispositive); 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); see also VAOPGCPREC 5-2004 (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit).  Because the law and not the evidence is 
dispositive in the instant case, additional factual development 
would have no bearing in the ultimate outcome.  Accordingly, VCAA 
can have no effect on this appeal.  See Manson v. Principi, 16 
Vet. App. 129, 132 (2002) (VCAA not applicable "because the law 
as mandated by statute and not the evidence is dispositive of the 
claim.").  Therefore, the Board finds that no further action is 
necessary under the VCAA and that the case is ready for appellate 
review. 

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  Where, as here, the 
Veteran's death is not service-connected, entitlement is based 
upon the following conditions:

(1) At the time of death, the veteran was in receipt of pension 
or compensation (or but for the receipt of military retirement 
pay would have been in receipt of compensation); or

(2) The veteran has an original or reopened claim for either 
benefit pending at the time of the veteran's death, and

(i) In the case of an original claim there is sufficient evidence 
of record to have supported an award of compensation or pension 
effective prior to the date of the veteran's death, or

(ii) In the case of a reopened claim, there is sufficient prima 
facie evidence of record on the date of the veteran's death to 
indicate that the deceased would have been entitled to 
compensation or pension prior to the date of death; or

(3) The deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the body 
of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines,

(i) That there is no next of kin or other person claiming the 
body of the deceased veteran, and

(ii) That there are not available sufficient resources in the 
veteran's estate to cover burial and funeral expenses; and

(4) The applicable further provisions of this section and 
§§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 2302.

Alternatively, burial benefits are also available for a person 
who dies from non-service-connected causes while properly 
hospitalized by VA in a VA facility (as described in 38 U.S.C.A. 
§ 1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 U.S.C.A. 
§ 1703.  38 C.F.R. § 3.1600(c).  If a veteran dies en route while 
traveling under proper prior authorization and at VA expense to 
or from a specified place for purpose of examination, treatment, 
or care, burial expenses will be allowed as though death had 
occurred while properly hospitalized by VA.  38 C.F.R. 
§ 3.1605(a).

The record shows that the appellant submitted an application for 
burial benefits in March 2008 and specified that she was not 
claiming that the cause of death was service connected.  At the 
time of the Veteran's death, he was not receiving VA compensation 
or pension benefits, nor was there a claim for pension or 
compensation pending at the time of his death.

The record shows that the Veteran was not separated from service 
for a disability incurred or aggravated in line of duty.  The 
Veteran's DD Form 214 does not indicate that he was separated 
from service due to physical or mental disability; rather, the 
record shows that he was transferred to a Reserve component.  
Additionally, there is no indication in the record that the 
Veteran's body was held by a State, or political subdivision of a 
State, that no next of kin or other person claimed the body, and 
that there were insufficient available resources to cover burial 
and funeral expenses.  The Veteran's death certificate lists the 
place of cremation as the Walton's Sierra Crematory in Carson 
City, Nevada.  Also, the appellant indicated on her March 2008 
application for burial benefits (VA Form 21-530) that that the 
Veteran was not buried in a cemetery owned by a state or the 
Federal government.  In light of the foregoing, burial benefits 
are not warranted under 38 C.F.R. § 3.1600(b).

The record shows, for reasons similar to those set out above, 
that the appellant is not entitled to a plot or interment 
allowance.  The requirements for eligibility for a burial 
allowance have not been met, and the Veteran was not buried in a 
state or national cemetery.  As noted above, the appellant did 
not indicate in her application for burial benefits that the 
Veteran was buried at a state owned-cemetery.  See 38 C.F.R. 
§§ 3.1600(f), 3.1604(d).

The record does show that the Veteran received substantial 
treatment from VA.  However, the record reflects that the Veteran 
was last seen by VA in December 2007.  VA treatment records 
document that the Veteran's spouse and private physician both 
requested that the Veteran be transferred to the Reno, Nevada VA 
Medical Center in January 2008; however, no beds were available 
to take the Veteran.  Subsequently, the Veteran died in a private 
medical facility in February 2008.

In this respect, the evidence of record does not show, and the 
appellant does not contend, that at the time of the Veteran's 
death he was admitted to a VA facility for hospital, nursing home 
or domiciliary care.  See 38 U.S.C.A. §§ 1710, 1711.  
Furthermore, the evidence does not show that the private medical 
facility that the Veteran was admitted to was under contract with 
VA.  See 38 U.S.C.A. § 1703.  In addition, the Veteran did not 
die while "en route" to a destination.

In this case, the Veteran died in a private medical facility, not 
a VA facility.  As such, the only way benefits can be authorized 
is if the non-VA facility in question met the authorizing 
criteria of 38 U.S.C.A. § 1703.  In this case, although it was 
requested that the Veteran be transferred to a VA facility, no 
beds were available.  There is no evidence to show that VA had 
contracted under 38 U.S.C.A. § 1703 with the private medical 
facility where the Veteran subsequently died.  

The law and regulations concerning burial benefits establish very 
specific eligibility requirements for such benefits.  The Board 
has no authority to act outside the constraints of the regulatory 
criteria that bind it in this case.  See 38 U.S.C.A. § 7104(c).

In conclusion, the Board sympathizes with the appellant for her 
loss and acknowledges that she has incurred an expense associated 
with the death of her spouse.  While the Board sympathizes with 
appellant's position, it has no discretion to provide such a 
payment when the evidence does not support the statutory 
eligibility requirements.  In this case, the evidence of record 
does not satisfy the threshold legal eligibility requirements for 
the burial benefits sought on appeal.  As the disposition of this 
claim is based on the law, and not on the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In addition, as 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
Consequently, the benefits sought on appeal are denied.


ORDER

Entitlement to non-service-connected burial benefits is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


